DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the recitation that the keyboard driver is configured to drive a key corresponding to a pitch that is different from the second pitch is indefinite, given it is unclear during which sound-generating process, the first or second, this configuration happens.
In claim 5, it is unclear how, during the second sound generating process, the keyboard driver is configured to drive a key corresponding to a pitch different from the second pitch, but a sound signal is generated corresponding to the second pitch and not the different pitch. Please clarify.
In claim 6, the phrasing “in which pitches including the first pitch and corresponding to the keys that the keyboard driver is configured to drive are included” is indefinite. Please clarify what is intended by this limitation.
Further in claim 6, the last limitation, “configured to drive a key corresponding to a pitch different from the second pitch”, is indefinite. Similar to claim 3, please clarify from which sound generating process the different pitch corresponds.
As for claim 8, it is unclear which signal is being referenced in line 3, the first control signal or the signal that is different from the first control signal.
Further in claim 8, it appears that, in claim 7, it is recited that in the second sound generating process, a signal different from the first control signal is generated (upon receiving the performance data including the second pitch), while in claim 8, in the second sound generating process a second control signal is generated (corresponding to a pitch different from the second). Please clarify if these are separate signals both generated during the second sound generating process or the same signal; and if the same signal, please clarify how the signal generated in claim 7 based upon the performance data including the second pitch can be the same signal generated in claim 8 corresponding to a pitch different from the second pitch.
Still further in claim 8, if the sound signals are generated based on performance data (as recited in preceding claim 1), wherein the performance data received during the second sound generating process includes a second pitch, please clarify from where the claimed different pitch came from. 
As for claim 9, it is again unclear which signal is being referenced in line 4, the first control signal or the signal that is different from the first control signal.
Claim 9 further recites the limitation "the sound signal corresponding to the second pitch" in line 5.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a sound signal corresponding to the second pitch in preceding claims 1 and 7.
As for claim 10, similar to claim 6, the phrasing “in which pitches including the first pitch and corresponding to the keys that the keyboard driver is configured to drive are included” is indefinite. Please clarify what is intended by this limitation.
Also in claim 10, please clarify which signal is being referenced in lines 5 and 9.
Still further in claim 10, please clarify from which sound generating process the second control signal comes (see line 9), and from where the pitch different from the second pitch comes (i.e. performance data?).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Japanese publication to Misao (JP H10288983) (English Translation provided by the Examiner).
In terms of claim 1, Misao teaches a device comprising a plurality of keys, or operators, and a solenoid based keyboard driver configured to drive the keys, the device configured such that sound is generated based on a first sound generating process, in which a key, corresponding to a first pitch, received from performance data, is driven, and further, sound is generated based on a second sound generating process, different from the first sound generating process, based upon the receipt of second performance data including a second pitch (See Abstract and paragraphs [0004] and [0062]).
In terms of clams 11 and 12, the same reasoning applied in the rejection of apparatus claim 1, mutatis mutandis, applies to the subject-matter of method claim 11 and stored program claim 12, given the apparatus is considered inseparable from the method, and instructions for executing the method, of using the apparatus.
As for claims 2-4, Misao teaches driving the appropriate key corresponding to the received pitch data (see references cited above).
As for claim 5, Misao teaches generating sound based on the pitch data and corresponding driven key (see references cited above).
As for claim 6, Misao teaches generating sound signals based on whether or not a pitch is higher (see paragraphs starting with “Next, it is determined whether or not the key corresponding to K(n) is a black key”, “If the pitch is higher than”, and “If the pitch is not higher than”).
As for claim 7, Misao teaches the use of a processor, or CPU 10, for generating multiple control signals (i.e. first and second drive signals) (see paragraphs [0004], [0006] and [0062]).
As for claims 8 and 9, Misao again teaches generating sound based on the pitch data and corresponding driven key (see references cited above).
As for claim 10, Misao again teaches the similar elements as discussed above in claim 6.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        09/26/2022